Case 1:18-cr-00392-ESH Document 1-1 Filed 12/26/18 Page 1 of 2

SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
CRIMINAL DIVISION °

UNITED STATES

VS

JUSTIN MIKOEL AUSTIN

Gerstein Affidavit

 

CCN # 18217480/Arrest Number 491847872
The event occurred on 12/23/18 at approximately 11:22 in the 1600 block of
Pennsylvania Avenue, NW, Washington, D.C.

The incident started at December 23, 2018, at approximately 11:00 hours in the
1600 Block of E Street, NW, Washington, D.C. While on patrol in full United States
Secret Service police uniform, Officer Todd Owens #1897 (AO1) observed a black
male wearing a blue hat, black jacket, black pants, with white and red shoes. The
person was later identified by his New York drivers license as Justin Mikoel Austin
DOB 07/09/1990 DL#470351925 (St) on the north sidewalk on the Ellipse, west of
the Zero Milestone statue leaning up against the chain link fence staring toward the
White House at approximately 11:00 hours. Officer Rachel Conway #2272 (AO)
arrived in the area at approximately 11:10 hours and witnessed S1 continuing to
stare without breaking concentration.

AO and AO1 attempted to make contact by consensual encounter. $1 gave short
answers and eventually stopped answering any questions from AO and AOQ1 while
continuing fo stare in the direction of the White House.

AO and AO1 left S1 alone but remained in the area. Around 11:36AM, AO and AO1
observed $1 start to run from the chain link fence directly towards the White House.
31 made it over the first fence closest to the Zero Milestone Statute. While
attempting to go over the second barrier, a decorative black chain, $1 tripped and
fell into the Ellipse roadway. S1 got up from the ground and (continued on page 2)

The events and acts described above occurred primarily in the District of Columbia and
were committed as described by defendant(s) listed in the case caption.

Subscribed and sworn before me this 26th day of December 2018

glul UL ARTA. D.C

“Pelice Officer // Badge District Deputy Clerk

Page 1 of 1
Case 1:18-cr-00392-ESH Document 1-1 Filed 12/26/18 Page 2 of 2

Gerstein Affidavit Continued

Justin Mikoel Austin
CCN # 18217480/Arrest Number 491847872

continued to jump over the secured barriers that have several posted signs stating “Restricted Area Do
Not Enter’ dividing E Street from Ellipse road.

AO and AQ1 gave several verba] commands to,stop. 51 continued to run across E Street, jumping over
another set of decorative black chain and attempted to scale the South Fence Line of the White House,
which is in a restricted area. . AO and AOQ1 gave several verbal commands to get down from the fence
and get on the ground, at which time $1 complied with the verbal commands and got on the ground and
was placed in handcuffs by AO1.

The White House Complex is a restrict grounds or area within the meaning of 18 U.S.C. §1752(C}{1)(A).
The United States Secret Service Officers are lawfully in charge of the public property constituting the
White House Complex.

On 12/24/18, agents for the USSS spoke with $1’s mother, who stated that the defendant lived with his
father in Hempstead, New York, and did not know why S1 would be in Washington, D.C. $1’s mother
stated that Austin was diagnosed with paranoid schizophrenia and has not been compliant with his
medication since an an unknown date in 2018. S1’s mother stated she did not believe $1 had been in
the Washington, D.C. area long. Agents then spoke with S1’s father, who stated that he last saw S1
between August and September 2018 and believed $1 was staying at a shelter in NY. On one occasion a
missing person’s report was filed when $1 had not returned to $1’s father’s residence, where $1 was
residing. S1's father was unaware that $1 had traveled to Washington, D.C.

Based on the aforementioned facts, | submit there is probable cause to believe that on December 23,
2018, Justin Mikoel Austin did knowingly enter and remain in a restricted building and grounds, that is,
the White House Complex and Grounds, without lawful authority to do so in violation of 18 U.S.C.
§1752(A)(1). .
